Citation Nr: 1215298	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  11-26 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than March 4, 2009 for the grant of a total disability rating based on individual unemployability (TDIU), to include extraschedular consideration. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

In July 2010 and March 2012 the following issues were raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ):  whether there was clear and unmistakable error as to the effective date of the grant of service connection for neuropathy of the left lower extremity and service connection for gastroesophageal reflux disease and a left hip disability secondary to the service-connected low back disability.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The Veteran, who is the appellant, served on active duty from September 1950 to November 1951.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in September 2010 by a Regional Office (RO) of the Department of Veterans Affairs (VA), which implemented a Board decision in August 2010 that granted TDIU.  A notice of disagreement was received in October 2010, a statement of the case was issued in September 2011, and a substantive appeal was timely received in October 2011.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of an effective date earlier than March 4, 2009 for the grant of TDIU pursuant to 38 C.F.R. § 4.16(b) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1. Prior to March 4, 2009, the Veteran did not meet the minimum percentage requirements for TDIU.  

2. Prior to March 4, 2009, the Veteran is eligible for TDIU extraschedular consideration.


CONCLUSIONS OF LAW

1. The criteria for an effective date prior to March 4, 2009 for the grant of TDIU pursuant to 38 C.F.R. § 4.16(a) are not met.  38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.155(a), 3.157, 3.400, 4.16(a) (2011)..

2. Prior to March 4, 2009, the Veteran is eligible for TDIU extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a pre-adjudication VCAA notice by letter dated in February 2007.  The Veteran was notified of the evidence needed to substantiate the claim for an effective date, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  To the extent that the February 2007 letter did not address the evidence necessary to substantiate the claim for TDIU pursuant to 38 C.F.R. § 4.16(a), the content error was cured without prejudice to the Veteran because he had a meaningful opportunity to participate effectively in the processing of the claim as after the Veteran was notified in the September 2011 statement of the case of the criteria for TDIU pursuant to 38 C.F.R. § 4.16(a) he had the opportunity to submit additional argument and evidence.  

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service records, post-service treatment records, and lay statements have been associated with the claims folder.  The Board finds the evidence of record is adequate for deciding whether an effective date prior to March 4, 2009 is warranted pursuant to 38 C.F.R. § 4.16(a).  

Entitlement to an Effective Date for TDIU prior to March 4, 2009 

The effective date of the award of an increase in compensation is either the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The exception to the rule allows for the earliest date as of which it was factually ascertainable that an increase in disability had occurred if the claim was received within 1 year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Additionally, under 38 C.F.R. § 3.157(b), once a formal claim for compensation has been granted, the date of receipt of a VA report of examination or hospitalization or evidence from a private physician will be accepted as the date of receipt of an informal claim for increase.  

A claim for TDIU due to a service-connected disability, in essence, is a claim for increase.  Norris v. West, 12 Vet. App. 413, 420 (1999).

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(a) further provides that disabilities resulting from a common etiology or single accident will be considered one disability.  

The effective date of TDIU is determined in accordance with the laws and regulations governing the effective dates of increased ratings.  See Dalton v. Nicholson, 21 Vet. App. 23, 32-34 (2007) (TDIU matter based on a condition that has already been service connected is an increased rating claim for the purpose of the application of 38 U.S.C. § 5110(b)(2)).

In August 2010, the Board granted entitlement to TDIU noting that it was addressing the issue of TDIU in accordance with Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (holding that once a veteran submits evidence of a medical disability and submits a claim for an increased disability rating with evidence of unemployability, VA must consider a claim for a total rating based on individual unemployability). 

The Veteran's service-connected disabilities are the following: postoperative herniated nucleus pulposus (HNP) with fusion of L4-S1 with diskectomy rated 40 percent disabling; neuropathy of the left lower extremity associated with postoperative HNP with fusion of L4-S1 with diskectomy rated 10 percent disabling from August 10, 2005 and 20 percent from March 4, 2009; and neuropathy of the right lower extremity associated with postoperative HNP with fusion of L4-S1 with diskectomy rated 20 percent from March 4, 2009.  The Veteran had a combined rating of 40 percent from May 1, 1982, 50 percent from August 10, 2005, and 60 percent from March 4, 2009.  

On August 5, 2005, VA received the Veteran's claim for an increased rating for the low back disability.  The date of the claim is July 28, 2005.  The Veteran contends that the effective date of the grant of TDIU should be July 28, 2005.  In October 2009 he asserted that he had the same back symptoms and diagnoses in 2009 as in 2006, which interfered with his employment.

Before March 4, 2009, the Veteran's combined rating resulting from service-connected disabilities with a common etiology was 50 percent.  This combined rating pursuant to 38 C.F.R. § 4.16(a) is considered as one disability and there is no factual or legal basis for an effective date earlier than March 4, 2009, when the single disability was less than 60 percent disabling.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  Therefore, the Veteran did not meet the minimum percentage requirement for TDIU with a single disability, rated 60 percent disabling prior to March 4, 2009.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).

Eligibility for TDIU Extraschedular Consideration prior to March 4, 2009

As indicated above, the Veteran contends that the effective date of the grant of TDIU should be July 28, 2005.  In October 2009 he asserted that he had the same back symptoms and diagnoses in 2009 as in 2006, which interfered with his employment.  If the required percentage requirements are not met, but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, the Director of the VA Compensation and Pension Service (C&P) should consider whether TDIU may be awarded on an extraschedular basis.  38 C.F.R. § 4.16(b).  The Board cannot award TDIU on this basis in the first instance.  

In the statement of the case in September 2011 the RO determined that the Veteran was not eligible for TDIU extraschedular consideration prior to March 4, 2009.  In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court held that where there is plausible evidence that a claimant is unable to secure and follow a substantially gainful occupation and where there is not any affirmative evidence to the contrary, the claimant's case is eligible for consideration under 38 C.F.R. § 4.16(b) by referral to the C&P Director.  

In the instant case, the Board finds that there is plausible evidence that prior to March 4, 2009 the Veteran was unable to secure and follow a substantially gainful occupation based on the following summarized facts.  On VA examination in August 2009, the examiner indicated that the Veteran had a desk job working as an industrial engineer and retired in 1994, noting that prolonged sitting at work bothered him.  In March 2006, the Veteran's spouse stated that the Veteran retired because he was not able to fulfill his job's requirements due to his back problems.  Statements from the Veteran's former coworkers in February 2006 and March 2007 related that he had back problems while working as an industrial engineer managing a department at Shuford Mills, Inc in Hickory, North Carolina and was never able to do anything that required heavy lifting.  In a letter in March 2007, the Veteran's private doctor indicated that his low back disability precluded him from any gainful employment or ability to maintain a normal lifestyle.  In April 2005, another private doctor indicated that the Veteran underwent spinal fusion, had constant back pain, was unable to walk any long distances or to stand for any length of time.  

As the above evidence is uncontroverted by the other evidence of record, the Veteran is eligible for TDIU extraschedular consideration pursuant to 38 C.F.R. § 4.16(b) prior to March 4, 2009.


ORDER

Entitlement to an effective date earlier than March 4, 2009 for the grant of TDIU pursuant to 38 C.F.R. § 4.16(a) is not warranted.  

Prior to March 4, 2009, the Veteran is eligible for TDIU extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).


REMAND

As discussed above, prior to March 4, 2009 the Veteran does not meet the criteria for TDIU pursuant to 38 C.F.R. § 4.16(a).  He contends that he cannot work due to his service-connected disabilities.  Where the Veteran does not meet the percentage requirements for TDIU, but there is evidence of unemployability, the Board is required to remand the claim for consideration by the Director of C&P.  Bowling v. Principi, 15 Vet. App. 1 (2001).  The Court in Friscia v. Brown, 7 Vet. App. 294, 297 (1994) indicated that the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Inform the Veteran of the requirements for TDIU extra-schedular consideration pursuant to 38 C.F.R. § 4.16(b), and permit the Veteran an opportunity to supplement the record as desired.  Any additional development should be undertaken as necessary.

2. Refer the claim of entitlement to TDIU prior to March 4, 2009 to the C&P Director for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).  The claims folder and a copy of this remand should be provided to the C&P Director.  

3. Thereafter, the issue of an effective date earlier than March 4, 2009 for the grant of TDIU pursuant to 38 C.F.R. § 4.16(b) should be readjudicated.  If the issue remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


